
	

114 HR 4918 IH: To direct the Secretary of Health and Human Services to issue guidance for the safe prescribing of opioids for the treatment of acute pain.
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4918
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2016
			Ms. Slaughter (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to issue guidance for the safe prescribing of
			 opioids for the treatment of acute pain.
	
	
 1.Opioid prescription guidelinesNot later than two years after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, in consultation with stakeholders as the Secretary determines appropriate, shall issue guidance for the safe prescribing of opioids for the treatment of acute pain.
		
